Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Amendment filed on 1/5/2021 has been entered.

Response to Arguments
Applicant’s arguments have been fully considered but they are moot because the arguments do not apply to any of the references being used in the current rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Kanaya (US 20130015541) in view of Chuang (US 20180097173).

Regarding claim 1. Kanaya discloses A semiconductor device [0075], comprising: 
a magnetic tunneling junction (MTJ) (Fig 10: MTJ) on a substrate 10; 
a first spacer (Fig 10: left side 40) on one side of the MTJ; and 

wherein the first spacer and the second spacer are asymmetric (Fig 10) and a top surface of the second spacer is lower than a top surface of the first spacer (Fig 10: due to V2). 
But Kanaya does not disclose the top surface of the second spacer comprises a planar surface parallel to a top surface of the substrate.
However, Chuang disclose the top surface of the second spacer 128 (Fig 4: left side; see also Fig 3B for label of the spacer) comprises a planar surface (the top surface of the spacer directly under 412) parallel to a top surface of the substrate 102.
The references, Kanaya and Chuang may be used to show obviousness because they are analogous art, which is directed to memory device including MTJ structure and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kanaya with the specified features of Chuang because they are from the same field of endeavor. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the spacer structure as disclosed by Chuang within Kanaya’s memory device for the purpose of providing easy fabrication structure with flat surface pattern. Thereby increases manufacturability.

Regarding claim 2. Kanaya in view of Chuang discloses The semiconductor device of claim 1, Kanaya discloses further comprising: 
a first inter-metal dielectric (IMD) layer (Fig 10: lower ILD, see also Fig 3 and Fig 11) on the substrate; and 

wherein the first metal interconnection comprises a first slanted sidewall (Fig 10: the left side slanted sidewall of LE directly under the first spacer) and a second slanted sidewall (Fig 10: the right side slanted sidewall of LE directly under the second spacer). 

Regarding claim 3. Kanaya in view of Chuang discloses The semiconductor device of claim 2, Kanaya discloses wherein the first spacer contacts the first slanted sidewall directly (Fig 10). 

Regarding claim 4. Kanaya in view of Chuang discloses The semiconductor device of claim 2, Kanaya discloses wherein the second spacer contacts the second slanted sidewall directly (Fig 10). 

Regarding claim 5. Kanaya in view of Chuang discloses The semiconductor device of claim 2, Kanaya discloses wherein the MTJ comprises: 
a bottom electrode (Fig 10: right side CB) on the first metal interconnection;
 a capping layer 20 on the bottom electrode; and 
a top electrode (UE) on the capping layer. 

Regarding claim 6. Kanaya in view of Chuang discloses The semiconductor device of claim 5, Kanaya discloses wherein the top surface of the first spacer is even with a top surface of the top electrode (Fig 10). 



Regarding claim 8. Kanaya in view of Chuang discloses The semiconductor device of claim 5, Kanaya discloses further comprising a second IMD layer (Fig 10: upper ILD) on the first IMD layer and around the MTJ (Fig 10). 

Regarding claim 9. Kanaya in view of Chuang discloses The semiconductor device of claim 8, Kanaya discloses further comprising a second metal interconnection (Fig 10: V2) on the MTJ and the second IMD layer, 
wherein the second metal interconnection comprises a protrusion contacting a sidewall of the top electrode (Fig 10). 

Regarding claim 10. Kanaya in view of Chuang discloses The semiconductor device of claim 9, Kanaya discloses wherein the protrusion contacts the top electrode, the second spacer, and the second IMD layer directly (Fig 10). 

Regarding claim 11. Kanaya in view of Chuang discloses The semiconductor device of claim 9, Kanaya discloses wherein a bottom surface of the protrusion is higher than a top surface of the capping layer (Fig 10).  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Changhyun Yi/Primary Examiner, Art Unit 2826